                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT


Soojung Jang, Ph.D.,

               Plaintiff,

               v.                                             Civil Action No. 2:17-cv-162-jmc

Trustees of St. Johnsbury Academy,
Kingdom Development Company, Inc.,

               Defendants.


                                   OPINION AND ORDER
                                       (Docs. 37, 38)

       On July 9, 2018, this Court dismissed the Complaint in this matter for failure

to state a claim plausibly alleging defamation (Doc. 35 at 46), and, on the same day,

entered judgment against Plaintiff Soojung Jang, Ph.D. (Doc. 36.) Dr. Jang now

moves to alter or amend the judgment (Doc. 37), and, if the judgment is altered or

amended, Dr. Jang moves for leave to amend her Complaint in order “to set forth all

the remaining elements for a claim of defamation.”1 (Doc. 38 at 1.) Defendants

Trustees of St. Johnsbury Academy (the Academy) and Kingdom Development

Company, Inc. (KDC) jointly oppose both motions. (Docs. 40, 41.) Concluding that

Dr. Jang has failed to provide an adequate basis for vacating the judgment and

that, in any case, amendment would be futile, Dr. Jang’s Motion to Alter or Amend



       1  This Court also dismissed Dr. Jang’s Complaint for failure to state a claim plausibly
alleging “interference with a professional relationship,” but Dr. Jang does not seek to amend her
Complaint to allege the elements of this tort. (See generally Docs. 35, 37, 38.)
the Judgment (Doc. 37) and her Motion for Leave to Amend the Complaint (Doc. 38)

are DENIED.

                      Factual and Procedural Background

      The brief summary that follows contains only the facts and procedural

background necessary to resolve the motions presently before the Court. A

comprehensive account of the factual and procedural background giving rise to

Dr. Jang’s suit may be found in this Court’s previous Opinion and Order. (See

generally Doc. 35.)

      In late October 2017, the Academy and KDC successfully opened the

St. Johnsbury Academy-Jeju (SJA-Jeju) on Jeju Island in the Republic of Korea.

(Doc. 8 at 7.) In establishing SJA-Jeju, the Academy and KDC entered into a

confidential Cooperative Venture Agreement (CVA) with the Jeju Free

International City Development Center, a corporation owned by the Republic of

Korea, and Haewul, Inc., a wholly owned subsidiary of the Jeju Free International

City Development Center. (Doc. 8 at 4; see Doc. 8-2 at 1–2, § d; id. at 1, § a.)

      Dr. Jang was a member of the Establishment and Operation of International

Schools Subcommittee (the Establishment Subcommittee), a subcommittee formed

by the Jeju Provincial Office of Education to review and approve the SJA-Jeju

project. (Doc. 1 at 3, ¶ 23.) Dr. Jang is also a member of Jeju Solidarity for

Participatory Self Government and Environmental Preservation (Jeju Solidarity), a

community organization focused on ensuring that students on Jeju receive a proper

education. (Id. at 2, ¶¶ 9, 11, 12–13.) In her role on the Establishment




                                           2
Subcommittee, Dr. Jang asserted in her original Complaint that she was authorized

to investigate the relationship between the entities founding SJA-Jeju and, in

particular, to ascertain the Academy and KDC’s role in the governance and

financing of SJA-Jeju. (Id. at 3, ¶ 23; see also Doc. 15 at 2.) Specifically, as she

stated in her original Complaint, her investigations included seeking “clarification

of [the Academy and KDC’s] relationship, their control of [SJA-Jeju], and liability

for any losses on behalf of [Jeju Solidarity]” (Doc. 1 at 3, ¶ 24), requesting “records

concerning the viability of the CVA, as member of POE” (id. ¶ 25), and pursuing

“records and information.” (Id. at 4, ¶ 27.) Dr. Jang’s investigation also led her to

contact Attorney Debra Wilson, the Chief Counsel of the National Association of

Independent Schools in the United States. (See Doc. 8-4.) Attorney Wilson

corresponded with Dr. Jang regarding the specific business structure of the

Academy and KDC and their relationship to SJA-Jeju; eventually, Attorney Wilson

offered to reach out to the Academy and KDC on behalf of Dr. Jang. (Id. at 6.)

After contacting the Academy and KDC, Attorney Wilson concluded that Dr. Jang’s

claims had no merit, at least according to the Academy and KDC. (Doc. 1-1 at 2,

§ a; Doc. 8-1 at 4, ¶ 10.) Ultimately, Attorney Wilson’s findings were presented to

the Establishment Subcommittee, who voted to reconfirm the CVA despite

Dr. Jang’s objections. (Doc. 1-1 at 2, § e.)

      Subsequently, on July 12, 2016, Attorney Bruce Palmer, as counsel for the

Academy and KDC, sent a letter (the Letter) to the Governor of Education for Jeju

Island, and copied the Establishment Subcommittee on which Dr. Jang sat. (See




                                               3
generally Doc. 1-1.) The Letter detailed Dr. Jang’s investigatory efforts in the

Republic of Korea and the United States and characterized her investigation as an

attempt to undermine the establishment of SJA-Jeju. (Id.) In particular, Attorney

Palmer expressed a “deep concern[] about unauthorized and disruptive actions and

false statements by Dr. Soonjung Jang.” (Id. at 1.) Given these purported concerns,

Attorney Palmer asked the Governor of Education to remove Dr. Jang from the

subcommittee or, at the least, to censure and disqualify Dr. Jang from “any further

participation in or consideration of the approval of [SJA-Jeju].” (Id.)

      As a basis for this recusal request, Attorney Palmer alleged that Dr. Jang, at

every turn, “challenged the legality and legitimacy of [the Academy’s] and KDC’s

efforts to participate in this project”; that Dr. Jang “attacked the validity of the

Cooperative Venture Agreement”; that Dr. Jang “knowingly defamed [the Academy]

and KDC in the process, alleging without any factual basis that each seeks through

the CVA and other contracts to avoid paying taxes”; that Dr. Jang accused the

Academy’s headmaster and KDC’s CEO of “illegally entering into the agreements

without actual authority”; and that Dr. Jang repeatedly questioned the quality of

the Academy. (Id.) According to the Letter, these actions and statements by

Dr. Jang amounted to “an unjustified, concerted campaign of mistruth about [the

Academy] and KDC . . . in a transparent effort to scuttle [SJA-Jeju].” (Id. at 2.)

      Finally, counsel highlighted Dr. Jang’s investigatory efforts, including

Dr. Jang’s contact with Attorney Wilson and Attorney Wilson’s subsequent




                                            4
independent review and approval of the CVA2 (id. at 2, §§ a, c); Dr. Jang’s attempts

to refute Attorney Wilson’s analysis (id. § d); and, the Establishment

Subcommittee’s subsequent vote reapproving the CVA. (Id. § e.) In sum, counsel

concluded that “[t]he campaign by Dr. Jang to impugn SJA and the integrity of its

officials demonstrates her deep bias and disregard for traditional customs and laws”

and “merit[s] disqualification to serve on the [Establishment Subcommittee]

responsible to review and approve the project.” (Id. at 3.)

       On August 31, 2017, Dr. Jang filed the Complaint in this case, attaching the

Letter to her Complaint, and alleged that the Letter is “libelous and defamatory in

that it maliciously claimed that the statements of [Dr. Jang] were unauthorized,

disruptive and false.” (Doc. 1 at 4, ¶ 30.) As noted above, on July 9, 2018, this

Court dismissed Dr. Jang’s Complaint for failure to state a defamation claim.

(Doc. 35 at 46.) In dismissing the Complaint, this Court concluded that Dr. Jang

failed to state a defamation claim for two reasons. First, Dr. Jang failed to

adequately plead the elements of common law defamation under Vermont law;3

specifically, Dr. Jang’s Complaint did not contain sufficient factual allegations for

this Court to reasonably infer either that the allegedly defamatory Letter contained

a substantially false statement or that, in publishing the Letter, the Academy and


       2  The Court notes that, in the Letter, counsel described Dr. Jang’s interaction with Attorney
Wilson as occurring in February 2015. (Doc. 1-1 at 2, § a.) But given the other evidence in the
record (see, e.g., Doc. 8 at 4; Doc. 8-4 at 9–10), it is clear that the correct date is February 2016.

       3  The elements of defamation under Vermont law are as follows: “(1) a false and defamatory
statement concerning another; (2) some negligence, or greater fault, in publishing the statement;
(3) publication to at least one third person; (4) lack of privilege in the publication; (5) special
damages, unless actionable per se; and (6) some actual harm so as to warrant compensatory
damages.” Lent v. Huntoon, 143 Vt. 539, 546–47, 470 A.2d 1162, 1167–68 (1983) (footnote omitted).


                                                  5
KDC acted with the common law malice necessary to overcome their privileged

communication. (Id. at 50–51, 56.) Second, Dr. Jang failed to plead credible facts

justifying an inference that the Academy and KDC acted with “some negligence, or

greater fault, in publishing” the Letter to the Governor and the Establishment

Subcommittee.4 (Id. at 60.) For these reasons, on July 9, 2018, this Court

dismissed Dr. Jang’s Complaint for failure to state a claim plausibly alleging

defamation, and, on the same day, entered judgment against Dr. Jang. (Doc. 36.)

       Subsequently, on July 16, 2018, Dr. Jang filed her Motion and Memorandum

to Alter or Amend Judgment (Doc. 37), and her Motion for Leave to Amend her

Complaint. (Doc. 38.) In her first postjudgment motion, Dr. Jang seeks “to alter or

amend the judgment dismissing her defamation complaint, to allow plaintiff leave

to amend her complaint for defamation with more specificity pursuant [to] Fed. R.

Civ. P. 59 and 60(b)(6).” (Doc. 37 at 1.) As a basis for invoking Rule 59 and

Rule 60(b)(6), Dr. Jang states that “leave to alter and amend the judgment should

be granted, since [her] motion to amend her defamation complaint would not be

futile.” (Id.) In the second postjudgment motion—the Motion for Leave to Amend




       4    In interpreting the federal constitution and the U.S. Supreme Court’s relevant
jurisprudence, the Vermont Supreme Court has stated that one of the elements of defamation is
“some negligence, or greater fault, in publishing the statement.” Lent, 143 Vt. at 546–47 n.1,
470 A.2d at 1167, 1168 n.1 (citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 347 (1974)); see also
Stone v. Banner Pub. Corp., 677 F. Supp. 242, 246 (D. Vt. 1988) (“Under the United States Supreme
Court’s ruling in Gertz v. Robert Welch, 418 U.S. 323, 347 . . . (1974) a private plaintiff in a
defamation suit must prove some fault on the part of the defendant.”). In other words, “strict
liability for all state defamation now appears impermissible” and the plaintiff must plausibly allege,
at least, that the defendant negligently published the allegedly defamatory statement. Lent, 143 Vt.
at 546 n.1; see also Restatement (Second) of Torts § 580B cmt. c (“The strict liability of the common
law has thus expressly been ruled unconstitutional” and “[a] significant measure of fault on the part
of the defendant in regard to the falsity of the communication is required.”).


                                                  6
her Complaint—Dr. Jang states that she “has now amended the complaint to allege

that the facts asserted by [the Academy and KDC] . . . were substantially false

statements of fact with actual malice, and made without privilege, since the letter

was not in response to any request.” (Doc. 38 at 1.) As support for this contention,

Dr. Jang has appended a redlined Amended Complaint (Doc. 38-1), as well as a

document entitled “False Statements,” which purportedly sets forth the false

statements made in the Letter by counsel for the Academy and KDC. (Doc. 38-3.)

      The Academy and KDC oppose both motions. (Docs. 40, 41.) In their joint

memorandum opposing Dr. Jang’s Motion to Alter or Amend the Judgment, the

Academy and KDC argue that Dr. Jang has advanced no cognizable argument for

vacating the judgment under the standards set forth under either Rule 59 or

Rule 60(b)(6). (Doc. 40 at 1.) Similarly, the Academy and KDC jointly oppose

Dr. Jang’s attempt to amend her original complaint, asserting that Dr. Jang’s

proposed Amended Complaint fails to adequately plead defamation. (Doc. 41 at 2.)

                                      Analysis

      As set forth below, the Court concludes that Dr. Jang does not identify a valid

basis for vacating or setting aside the judgment under either Rule 59 or

Rule 60(b)(6) and that, in any case, amendment would be futile under Fed. R. Civ.

P. 15(a). Accordingly, Dr. Jang’s Motion and Memorandum to Alter or Amend

Judgment (Doc. 37), and her Motion for Leave to Amend her Complaint (Doc. 38),

must be DENIED.




                                          7
I.    Legal Standard

      “‘[A] party seeking to file an amended complaint postjudgment must first

have the judgment vacated or set aside pursuant to [Rules] 59(e) or 60(b).’”

Williams v. Citigroup Inc., 659 F.3d 208, 213 (2d Cir. 2011) (second alteration in

original) (quoting Ruotolo v. City of New York, 514 F. 3d 184, 191 (2d Cir. 2008));

Nat’l Petrochemical Co. of Iran v. M/T Stolt Sheaf, 930 F.2d 240, 245 (2d Cir. 1991)

(“Unless there is a valid basis to vacate the previously entered judgment, it would

be contradictory to entertain a motion to amend the complaint.”) By requiring a

party to advance a valid basis for vacating the judgment, the liberal amendment

policy set forth in Fed. R. Civ. P. 15(a) is “tempered by considerations of finality.”

Williams, 659 F.3d at 213. “The merit of this approach is that ‘[t]o hold otherwise

would enable the liberal amendment policy of Rule 15(a) to be employed in a way

that is contrary to the philosophy favoring finality of judgments and the expeditious

termination of litigation.’” Nat’l Petrochemical Co. of Iran, 930 F.2d at 245

(alteration in original) (quoting 6 C. Wright & A. Miller, Federal Practice and

Procedure § 1489, at 694 (1990); see also State Trading Corp. of India v.

Assuranceforeningen Skuld, 921 F.2d 409, 418 (2d Cir. 1990) (“When the moving

party has had an opportunity to assert the amendment earlier, but has waited until

after judgment before requesting leave, a court may exercise its discretion more

exactingly.”). Still, the Second Circuit has made clear that “considerations of

finality do not always foreclose the possibility of amendment, even when leave to

replead is not sought until after the entry of judgment.” Williams, 659 F.3d at 213.




                                            8
As a result, the Second Circuit has indicated that, in view of the liberal pleading

standards set forth in Rule 15(a), it “‘might be appropriate in a proper case to take

into account the nature of the proposed amendment in deciding whether to vacate

the previously entered judgment,’” id. (quoting Ruotolo, 514 F. 3d at 191),

“imply[ing] that the merits of the proposed amendment should factor into the

Court’s calculus in certain circumstances.” Faryniarz v. Ramirez, 62 F. Supp. 3d

240, 248 (D. Conn. 2014).

      Given the precedent, this Court first considers Dr. Jang’s postjudgment

motions under the standards applicable to Rule 59 and Rule 60(b)(6) and then turns

to analyzing Dr. Jang’s postjudgment motions under Rule 15(a).

II.   Rule 59 and Rule 60(b)(6)

      As an initial matter, the Court concludes that Dr. Jang does not identify a

valid basis for vacating or setting aside the judgment under either Rule 59 or

Rule 60(b)(6).

      “It is well-settled that Rule 59 is not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on the merits, or

otherwise taking a ‘second bite at the apple.’” Sequa Corp. v. GBJ Corp., 156 F.3d

136, 144 (2d Cir. 1998). For that reason, the standard for granting a motion under

Rule 59 is “strict,” and “reconsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court overlooked.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(quoting Shrader v. CSX Transp., Inc., 70 F. 3d 255, 257 (2d Cir. 1995)).




                                            9
Specifically, a motion for reconsideration should be granted “only when the

defendant identifies an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent manifest injustice.”

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104

(2d Cir. 2013) (internal quotation marks omitted). Ultimately, the decision to grant

or deny a motion for reconsideration is within “the sound discretion of the district

court.” Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (internal quotation marks

omitted).

      Like Rule 59, the decision to grant relief under Rule 60(b) is “committed to

the sound discretion of the district court.” Shukla v. Sharma, No. 07-CV-2972

(CBA)(CLP), 2014 WL 4437278, at *3 (E.D.N.Y. Sept. 9, 2014) (citing Nemaizer v.

Baker, 793 F.2d 58, 61 (2d Cir. 1986)). “[T]his discretion is especially broad under

[Rule 60(b)(6)], because relief under it is to be granted when appropriate to

accomplish justice.” Id. (quoting Int’l Controls Corp. v. Vesco, 556 F.2d 665, 670 (2d

Cir. 1977)). Although Rule 60(b)(6) provides “a grand reservoir of equitable power

to do justice in a particular case,” this power “is properly invoked only when

extraordinary circumstances justify relief or when the judgment may work an

extreme and undue hardship.” Empresa Cubana Del Tabaco v. Gen. Cigar Co. Inc.,

385 F. App’x 29, 31 (2d Cir. 2010) (internal quotation marks omitted). “New

arguments based on hindsight regarding how a movant would have preferred to

have argued its case do not provide grounds for Rule 60(b) relief.” Westport Ins.

Corp. v. Goldberger & Dubin, P.C., 255 F. App’x 593, 595 (2d Cir. 2007).




                                          10
      Here, other than a passing reference to Rule 59, Dr. Jang does not identify an

intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice. Cf. Kolel Beth Yechiel Mechil

of Tartikov, 729 F.3d at 104. Similarly, Dr. Jang only briefly cites Rule 60(b)(6) and

makes no argument that “extraordinary circumstances justify relief” or that the

judgment “work[s] an extreme and undue hardship.” Empresa Cubana Del Tabaco,

385 F. App’x at 31. Instead, rather than advancing a valid basis to satisfy either

rule, Dr. Jang seeks to submit an Amended Complaint in order “to set forth all the

remaining elements of defamation.” (Doc. 38.) In other words, Dr. Jang is

attempting to vacate this Court’s judgment in order to relitigate the same issues

previously decided by this Court. This is not a sufficient basis under either Rule 59

or Rule 60(b)(6) for disregarding the value of finality and the expeditious

termination of litigation. See Sequa Corp., 156 F.3d at 144; Westport Ins. Corp.,

255 F. App’x at 595.

      Nevertheless, as noted above, the Second Circuit has made clear that

“considerations of finality do not always foreclose the possibility of amendment

[under Rule 15], even when leave to replead is not sought until after the entry of

judgment.” Williams, 659 F.3d at 213. In this case, Dr. Jang asserts that “leave to

alter and amend the judgment should be granted, since [her] motion to amend her

defamation complaint would not be futile.” (Doc. 37.) Although “futility” is not a

valid basis for vacating or setting aside a judgment under Rule 59 or Rule 60(b)(6),

see Empresa Cubana Del Tabaco, 385 F. App’x at 31, whether or not an amendment




                                          11
is “futile” does apply to the inquiry under Rule 15(a). For that reason, in deciding

whether to vacate the judgment, the Court now turns to analyzing the merits of

Dr. Jang’s proposed Amended Complaint under Rule 15(a). See Faryniarz, 62 F.

Supp. 3d at 248 (analyzing motion to amend, despite plaintiff’s failure to satisfy

Rule 60(b)).

III.   Rule 15(a)

       “[A] Rule 15(a) motion should be denied only for such reasons as undue delay,

bad faith, futility of the amendment, and perhaps the most important, the resulting

prejudice to the opposing party.” Aetna Cas. & Sur. Co. v. Aniero Concrete Co., Inc.,

404 F.3d 566, 603 (2d Cir. 2005) (internal quotation marks omitted); see also Foman

v. Davis, 371 U.S. 178, 182 (1962) (stating a court should deny leave to amend only

upon “undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, futility of

amendment”). “An amendment is considered ‘futile’ if the amended pleading fails to

state a claim.” Faryniarz, 62 F. Supp. 3d at 249 (citing S.S. Silberblatt, Inc. v. East

Harlem Pilot Block, 608 F.2d 28, 42 (2d Cir. 1979)). In order to state a claim upon

which relief may be granted, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). Although the court must accept factual assertions in a complaint as

true, this presumption of truth does not apply “to legal conclusions” or “[t]hreadbare




                                            12
recitals of the elements of a cause of action, supported by mere conclusory

statements.” Id.; see also Faber v. Metropolitan Life Ins. Co., 648 F.3d 98, 104

(2d Cir. 2011) (“We are not . . . bound to accept conclusory allegations or legal

conclusions masquerading as factual conclusions.” (internal quotation marks

omitted)).

        Here, because Dr. Jang’s proposed Amended Complaint does not plausibly

state a claim for relief on its face, amendment would be futile under these

circumstances. As discussed above, this Court dismissed Dr. Jang’s original

defamation claim for several reasons. First, she did not adequately plead the

elements of common law defamation under Vermont law;5 specifically, Dr. Jang’s

Complaint did not contain sufficient factual allegations for this Court to reasonably

infer either that the allegedly defamatory Letter contained a substantially false

statement or that, in publishing the Letter, the Academy and KDC acted with the

common law malice necessary to overcome their privileged communication. (Doc. 35

at 50–51, 56.) Second, Dr. Jang failed to plead credible facts justifying an inference

that the Academy and KDC acted with “some negligence, or greater fault, in

publishing” the Letter to the Governor and the Establishment Subcommittee.6




        5 To reiterate, the elements of defamation under Vermont law are as follows: “(1) a false and
defamatory statement concerning another; (2) some negligence, or greater fault, in publishing the
statement; (3) publication to at least one third person; (4) lack of privilege in the publication; (5)
special damages, unless actionable per se; and (6) some actual harm so as to warrant compensatory
damages.” Lent, 143 Vt. at 546–47, 470 A.2d at 1167–68.

        6 As noted above, the Vermont Supreme Court has stated that one of the elements of
defamation is “some negligence, or greater fault, in publishing the statement.” Lent, 143 Vt. at 546–
47 n.1, 470 A.2d at 1167, 1168 n.1 (citing Gertz, 418 U.S. at 347); see also Stone, 677 F. Supp. at 246.


                                                  13
Dr. Jang’s proposed Amended Complaint (Doc. 38-1) does not resolve any of these

flaws, any one of which undermines her defamation claim.

       First, to demonstrate that the Letter contained a substantially false

statement, Dr. Jang’s proposed Amended Complaint now states that she “was

within her authority as a member of the [Establishment Subcommittee]” to

investigate the Academy and KDC (Doc. 38-1 at 3, ¶ 20), and further asserts that

the Letter contained “false statements of facts” as set forth in the appended

“exhibit.” (Id. at 4, ¶ 24.) This “exhibit” contains a list of “False Statements” that

generally correspond to the Letter’s claims7 and are meant to refute those claims.

For example, Dr. Jang states that, contrary to the Letter’s assertion, she “never

claimed that [St. Johnsbury Academy] was not a private school, but that it is a

voucher school and not a ‘typical’ private school, for which most of the parents pay

tuition directly, as opposed to a government funded high school in Vermont.”

(Doc. 38-3 at 1, § a.) Likewise, the remaining list of “false statements” summarizes

Dr. Jang’s investigations and justifies her “accusations concerning [the Academy]

and KDC.” (Id. at 1, § g.)

       As stated in this Court’s previous opinion, however, in portraying her

investigations as justified and “authorized,” Dr. Jang effectively acknowledges that


       7   The Court notes that Dr. Jang has again failed to quote directly from the Letter, despite
this Court’s clear instruction that “[v]agueness as to the complained-of conduct is particularly
inappropriate when pleading a defamation claim” because “the complaint [must] afford defendant
sufficient notice of the communications complained of to enable him to defend himself.” Tannerite
Sports, LLC v. NBCUniversal News Grp., a div. of NBCUniversal Media, LLC, 864 F.3d 236, 251
(2d Cir. 2017) (second alteration in original) (internal quotation marks omitted); see also Bloom v.
Fox News of L.A., 528 F. Supp. 2d 69, 74 (E.D.N.Y. 2007) (“[F]ederal courts do require that the
alleged defamatory statements be pleaded with sufficient specificity to put the defendants on notice.”
(internal quotation marks omitted)).


                                                 14
she undertook the acts described in the Letter. In Vermont, “it is not necessary to

prove the literal truth of the accusation in every detail, . . . it is sufficient to show

that the imputation is substantially true, or, as it is often put, to justify the ‘gist,’

the ‘sting,’ or the ‘substantial truth’ of the defamation.” Weisburgh v. Mahady,

147 Vt. 70, 73, 511 A.2d 304, 306 (1986) (quoting W. Prosser & W. Keeton, The Law

of Torts § 116, at 842 (5th ed. 1984)). It is plain that the acts described in the Letter

and corroborated by Dr. Jang’s Amended Complaint are substantially true.

Although the parties disagree about the motivations and purpose for Dr. Jang’s

acts, those disagreements are a matter of pure opinion and are therefore not

actionable. Cf. Knelman v. Middlebury Coll., 898 F. Supp. 2d 697, 720 (D. Vt. 2012)

(“Courts have . . . routinely rejected defamation claims based upon a ‘pure’ opinion

that is not susceptible of being proven true or false.”). Accordingly, Dr. Jang’s

proposed Amended Complaint does not plausibly allege that the Letter contained a

substantially false statement.

       Similarly, Dr. Jang’s Amended Complaint contains only conclusory

allegations that, in publishing the Letter, the Academy and KDC acted with the

common law malice necessary to overcome their privileged communication.

Dr. Jang’s Amended Complaint now states that the Academy and KDC

“maliciously” requested that Dr. Jang be removed the Establishment Subcommittee

because “no request was made for the [L]etter.” (Doc. 38-1 at 4, ¶ 25.) Not only

does this new and “threadbare” assertion fail to adequately allege common law

malice, Iqbal, 556 U.S. at 678, but also this allegation fails to correctly state the




                                             15
common law privilege at issue. As recognized by Vermont law, the privilege to

publish information to protect legitimate business interests applies “as long as the

[person communicating] reasonably believes that [the] information ‘affects a

sufficiently important interest of the recipient or a third person’ and the [person

communicating] was either under a legal duty to communicate the information to

the recipient or communicated the information in response to a request.” Skaskiw

v. Vermont Agency of Agric., 2014 VT 133, ¶ 12 n.2, 198 Vt. 187, 112 A.3d 1277

(quoting Restatement (Second) of Torts § 595). Because an attorney has a legal

duty arising out of the attorney’s fiduciary relationship with his or her clients, the

privilege protects the attorney’s honest and reasonable communications intended to

protect his or her clients’ business interests. Restatement (Second) of Torts § 595

cmt. f. (“[The privilege] is applicable to . . . an attorney . . . making communications

. . . to a third person, if the communication is made in a reasonable effort to protect

the interest that is entrusted to [the attorney by his or her clients].”). In other

words, under these circumstances, it is immaterial to the privilege whether or not

the Letter was requested by the Establishment Subcommittee or Governor.

      Finally, Dr. Jang’s proposed Amended Complaint contains only conclusory

allegations that the Academy and KDC negligently delivered the Letter to the

Governor and the Establishment Subcommittee. As noted above, to satisfy the

constitutional fault requirements imposed by the United States Supreme Court, a

plaintiff pleading a defamation claim in Vermont must allege “some negligence, or

greater fault, in publishing the statement.” Lent, 143 Vt. at 546–47 n.1, 470 A.2d




                                           16
at 1167, 1168 n.1 (citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 347 (1974)). Her

Amended Complaint now asserts that the Academy and KDC “negligently” caused

their counsel to publish the Letter and further contends that the Letter

“negligently” interfered with Dr. Jang’s relationship with the Establishment

Subcommittee. (Doc. 38-1 at 4, ¶¶ 23, 25.) But again, merely reciting the

appropriate level of fault does not constitute a credible claim. See Faber, 648 F.3d

at 104 (“We are not . . . bound to accept conclusory allegations or legal conclusions

masquerading as factual conclusions.” (internal quotation marks omitted)). There

must be some factual allegation from which this Court can infer fault and none is

present in Dr. Jang’s proposed Amended Complaint. As a result, Dr. Jang has

failed to plausibly allege negligence.

      In sum, because Dr. Jang’s proposed Amended Complaint fails to state a

defamation claim, Dr. Jang’s postjudgment motion seeking leave to amend her

complaint is futile. Moreover, the Court remains mindful that Dr. Jang has failed

under either Rule 59 or Rule 60(b)(6) to identify valid grounds for vacating or

setting aside the judgment. Cf. Williams, 659 F.3d at 213. Accordingly, although

“considerations of finality [under Rule 59 and Rule 60(b)(6)] do not always foreclose

the possibility of amendment,” Williams, 659 F.3d at 213, in this case no basis

exists under Rule 15(a) to depart from the strict standards set forth under Rule 59

and Rule 60(b)(6).




                                          17
                                   Conclusion

      For the foregoing reasons, Dr. Jang’s Motion to Alter or Amend the Judgment

(Doc. 37) and her Motion for Leave to Amend the Complaint (Doc. 38) are DENIED.

      Dated at Burlington, in the District of Vermont, this 12th day of

October 2018.


                                             /s/ John M. Conroy             .
                                             John M. Conroy
                                             United States Magistrate Judge




                                        18
